           Case 3:17-cv-02243-CCC-BJM Document 73 Filed 07/22/20 Page 1 of 1




 1                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO
 2
     JORGE PONSA-RABELL, et al.,
 3
     Plaintiffs,
 4
     v.                                                CIVIL NO. 17-2243 (CCC)
 5
     SANTANDER SECURITIES, LLC., et al.,
 6
     Defendants.
 7

 8                                            JUDGMENT

 9          Pursuant to the Court’s Opinion and Order Adopting Report and Recommendation at

10   Docket No. 72, judgment is hereby entered DISMISSING Plaintiffs’ federal claims WITH

11   PREJUDICE and their state claims WITHOUT PREJUDICE.

12          SO ORDERED.

13          In San Juan, Puerto Rico this 22nd day of July 2020.

14                                                          s/Gustavo A. Gelpí
                                                            GUSTAVO A. GELPI
15                                                          Chief United States District Judge

16

17

18

19

20

21

22

23

24
